         Case 1:20-cv-04234-JPO Document 32 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NEW YORK GROUP FOR PLASTIC
 SURGERY LLP,
                     Plaintiff,                                  20-CV-4234 (JPO)

                     -v-                                              ORDER

 ANTHEM BLUE CROSS and ANTHEM
 INC.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Defendant filed an Exhibit to a Declaration in Support of a Motion to Dismiss without

any viewing restrictions. (Dkt. No. 17-2.) The Court respectfully directs the Clerk of Court to

strike Defendant’s Exhibit 2 to its Declaration in Support of a Motion to Dismiss. (Dkt. No. 17-

2.) The redacted version of the Exhibit remains available at Docket Number 28-1.

       SO ORDERED.

Dated: October 27, 2020
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
